Exhibit 10.1.3
SUPPLEMENT TO SUBSIDIARY GUARANTY
Reference is hereby made to the Amended and Restated Subsidiary Guaranty (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”) made as of January 2, 2020, by each of the Material
Domestic Subsidiaries of Arcosa, Inc., a Delaware corporation (the “Borrower”)
listed on the signature pages thereto (each, an “Initial Guarantor” and together
with any additional Subsidiaries of the Borrower, which become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned Cherry Crushed Concrete, Inc., a Texas
corporation (the “New Guarantor”), agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all respects as
of the date hereof.
IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this 27th day of May, 2020.
CHERRY CRUSHED CONCRETE, INC.


By:  /s/ Gail M. Peck   
              Gail M. Peck
Vice President and Treasurer





